El Juez Asociado Sm del Toro,
emitió la opinión del tribunal.
Gregorio Díaz, mayor de edad, vecino de Ponce, demandó a Sánchez Morales y Oía., una sociedad mercantil que se dedica, entre otros negocios, a la venta de automóviles, en reclamación de dos mil pesos por daños y perjuicios que uno de sus empleados le causara del modo siguiente: El 15 de junio de 1917 Gregorio Díaz caminaba despacio mon-tado en una bicicleta por la calle Mayor de la ciudad de Ponce y al llegar a la esquina de la calle del Comercio fue arrollado por un automóvil de la demandada guiado por Oscar Alvarez Torres, su empleado, de una manera negligente y descuidada, siendo la negligencia y el descuido la causa del accidente, a consecuencia del cual sufrió Díaz graves golpes *660que le hicieron guardar cama durante un mes necesitando asistencia médica. Tal es, en resumen, la demanda.
La parte demandada aceptó el hecho del accidente pero negó que se debiera a la culpa y negligencia de su empleado y alegó que se debía a la culpa y negligencia del propio demandante.
Trabada así la contienda, se celebró la vista. El deman-dante y varios testigos declararon. La tendencia de sus declaraciones es la de demostrar que el auto caminaba veloz-mente por un sitio peligroso y que no tocó bocina. La prueba del demandado consistió en la declaración de su chauffeur y en la de su agente en la ciudad de Ponce. Oscar Alvarez Torres declaró que caminaba despacio por exigirlo así el sitio por donde iba y que tocó la bocina; “que iba a dar la vuelta como para la plaza 'Degetau’ pero al hacerlo notó que de allá para acá venía una bicicleta en sentido contrario a bas-tante velocidad; que el de la bicicleta venía por su izquierda, o sea la derecha del declarante, y al ver que venía por su derecha desvió el carro para darle paso por la izquierda, o sea por la derecha del declarante, pero en vista de que en-tonces quiso coger su derecha detuvo el carro y como iba tan despacio instantáneamente paró también el motor en se-guida; que el individuo parece que iba a tanta velocidad, o no era muy práctico en el manejo de la bicicleta, y además llevaba una lata de manteca en las manos, que no pudo tener el equilibrio necesario y por el lado derecho del carro tro-pezó con la rueda del frente derecho y se quedó recostado sobre el guardalodo, sentado en la misma bicicleta.” El agente se refirió a las buenas cualidades del chauffeur.
A petición del demandado a la cual se unió el demandante la corte de distrito practicó una inspección ocular de cuyo resultado no hay constancia en la exposición del caso. A ella se refiere el juez sentenciador, en su opinión, así:
“La inspección se practicó con asistencia de los abogados de las partes y las partes personalmente, sirviéndose para la demos-*661tración, del mismo auto ‘Overland’ de seis cilindros del año 1917 que causó el accidente.
“Se sacó en conclusión de la inspección personal que el accidente ocurrió al doblar el auto la calle Mayor siguiendo por la del Comercio hacia el oeste y viniendo la bicicleta del demandante, quien la mon-taba en aquel momento, en sentido contrario por la calle del Comercio.
“Se encontró que esta esquina y especialmente la calle del Co-mercio entre ‘El Día’ y el ‘Crédito y Ahorro Ponceño’ es muy es-trecha, midiendo solamente cuatro varas y media próximamente.
“De la inspección apareció también probado, sin temor alguno de duda, que la bicicleta no chocó con el frente del automóvil, sino que chocó con el lado derecho del bonete del mismo, lo que indica que el automóvil no había doblado todavía la esquina. Se probó sin duda alguna por la inspección, que doblando el automóvil por esa esquina ocupada casi todo el ancho de la calle en la doblada; tam-bién se examinó la bicicleta que montaba ese día el demandante, y que está depositada' en el Cuartel de la Policía Insular, y se encontró que tenía varios rayos rotos de la rueda delantera.”
Sometido finalmente el caso a la resolución de la corte, lo decidió en contra del demandante. En su opinión dijo el juez de distrito:
“La corte ha examinado detenidamente la evidencia que se ha presentado en este caso, que ha sido contradictoria, y después de un estudio detenido de la misma, no ha podido llegar a la conclusión de que el hecho ocurrió por negligencia de la demandada ni por su demostrador entonces y allí, Osear Alvarez Torres. Más bien se inclina a creer la corte que el choque que causó al demandante Gregorio Díaz las lesiones alegadas en la demanda fuera debido a un accidente desgraciado, pero del cual no aparece, como se deja dicho, responsable la demandada, porque no se ha demostrado satis-factoriamente negligencia de su parte.”
Sostiene el demandante y apelante en su alegato que la corte erró al consignar que la evidencia había sido contra-dictoria, al declarar que el becbo se debió a un accidente des-graciado, y al decidir que no babía habido negligencia por parte de la demandada.
Hemos examinado la evidencia y es a nuestro juicio con-tradictoria. No importa que se tratara del chauffeur. Al *662igual que el demandante declaró bajo juramento. Fué un testigo y la corte que escuchó la declaración de sus propios labios, que pudo observar la expresión de su rostro y su actitud mientras declaraba, lo mismo que con respecto al de-mandante y a sus testigos, decidió el conflicto en favor de la demandada.
No se ha demostrado que el juez actuara movido por pasión prejuicio o parcialidad, ni que cometiera error mani-fiesto alguno, y en tal virtud, de acuerdo con la repetida jurisprudencia de este tribunal, procede la confirmación de la sentencia recurrida.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, Aldrey y Hutchison.